Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 5-7 in the reply filed on 02/04/2021 is acknowledged.  The traversal is on the grounds that claims 1 and 5 overlap in scope.  In an Examiner initiated interview on 02/10/2021 with Jason Foster, it was agreed that claims 1 and 5 overlap in scope; however, claims 7-8 which are directed to methods were agreed to be independent/distinct from claims 1 and 5.  Thus, it was agreed that claims 1-6 will be examined and claims 7-8 will be withdrawn from further examination.

Claims 1-8 are pending.  Claims 1-6 are being examined.  Claims 7-8 are withdrawn from further examination as being directed to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claims 1-3, the term "substantial" is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Considering claim 2, it is unclear as to what is meant by “the at least one sheet layer further comprises a plurality of sheet layers”.  Claim 1 from which claim 2 depends requires the filter media to include at least one sheet layer.  Thus, the media can include one sheet layer or a plurality of sheet layers.  One sheet layer cannot also comprise a plurality of sheet layers as suggested by the language of claim 2.  The claim will be interpreted such that the media includes a plurality of sheet layers.
Considering claim 5, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “wherein the sheet layers are pleated to form at least a first substantially planar panel having a first edge joined at a predetermined, nonparallel angle to a first edge of a second substantially planar panel”.
It is unclear as to what configuration is required.  The sheets are pleated and thus are already angled.  Joining one panel with angled pleats with a second panel with angled pleats would inherently result in a non-parallel angle of the first edge of the first 
The claims will be interpreted such that the slits are not positioned directly over the slits of an adjacent layer; thus when expanded, the pleats will be offset from each other in the filter and would enable the openings formed therein to form tortuous paths through the filter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) as being anticipated by Pontius (US 4504290).
Considering claim 1, Pontius teaches a filter comprising an air-pervious filtration media mounted within a frame, the media including at least one sheet layer having a plurality of openings through which air may pass (Pontius, abstract and Figs. 1-2).  
Pontius teaches a plurality of granules mounted to the at least one sheet layer in a dispersed configuration by teaching impregnation of the sheet material with activated carbon particles (Pontius, Col. 3 lines 15-22 and Col. 4 lines 44-50).  
“The granules reacting with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air” is the manner in which the filter operates and does not impart any additional structural limitations to the filter.  Paragraph [0027] of instant specification discloses that the granules mounted on the at least one sheet layer include impregnated carbons.  Pontius teaches impregnating the sheet layer with activated carbon particles; thus, the granules/filter media of Pontius would also react with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air.
Nonetheless, Pontius teaches a filter for odor control (Pontius, paragraph bridging col. 4 & 5); Pontius teaches a sheet material which is impregnated with activated carbon (Pontius, Col. 1 lines 65-68).  Pontius teaches that particulate filter media such as expanded aluminum/fiber glass may be combined with a gas phase odor adsorption media if the given application also requires removal of the particulate matter (Pontius, Col. 1 lines 11-22).  The main embodiment of Pontius is a sheet material 
Considering claim 2, Pontius teaches a plurality of his disclosed sheets may be layered (Col. 2 lines 38-41).  It has already been established that Pontius teaches the sheet layers having a plurality of openings through which air may pass without substantial pressure drop.
Considering claim 3, Pontius teaches a plurality of his disclosed sheets may be layered (Col. 2 lines 38-41).  It has already been established that Pontius teaches the sheet layers having a plurality of granules mounted thereto in a dispersed configuration, the granules reacting with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air.
Considering claim 4, it should be noted that the claims are directed to a filter comprising an air-pervious filtration media mounted within a frame, the media including at least one sheet layer having a plurality of openings through which air may pass without substantial pressure drop.  Pontius teaches such a filter and the manner in which the openings of the plurality of sheet layers are formed does not impart any additional structural limitations to the filter. 
Nonetheless, Pontius teaches the openings in the plurality of sheet layers are formed by slitting and then expanding the sheet layers and mounting the plurality of .  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pontius (US 4504290) in view of Ptak et al. (US 2009/0064862 A1).
Considering claim 5
Pontius teaches a plurality of granules mounted to at least one of the sheet layers in a dispersed configuration by teaching impregnation of the sheet material with activated carbon particles (Pontius, Col. 3 lines 15-22 and Col. 4 lines 44-50).  
“The granules reacting with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air” is the manner in which the filter operates and does not impart any additional structural limitations to the filter.  Paragraph [0027] of instant specification discloses that the granules mounted on the at least one sheet layer include impregnated carbons.  Pontius teaches impregnating the sheet layer with activated carbon particles; thus, the granules/filter media of Pontius would also react with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air.
Nonetheless, Pontius teaches a filter for odor control (Pontius, paragraph bridging col. 4 & 5); Pontius teaches a sheet material which is impregnated with activated carbon (Pontius, Col. 1 lines 65-68).  Pontius teaches that particulate filter media such as expanded aluminum/fiber glass may be combined with a gas phase odor adsorption media if the given application also requires removal of the particulate matter (Pontius, Col. 1 lines 11-22).  The main embodiment of Pontius is a sheet material impregnated with activated carbon and does not comprise a particulate filter media such as expanded aluminum/fiber glass.  Thus, it would be expected that the filter media of Pontius would change the chemical makeup of the air (i.e., odor removal) without 
Pontius does not explicitly teach the sheet layers are pleated to form at least a first substantially planar panel having a first edge joined at a predetermined, non-parallel angle to a first edge of a second substantially planar panel.
However, Ptak teaches conventional air filters utilize pleated or flat sheet filter media and some air filters are pleated to increase the amount of surface are (Ptak, [0004]-[0005]).  Ptak teaches a pleated filter media configuration comprising a plurality of sheets which causes spreading out of the filter to create an open are allowing air to flow through; the slits can be oriented at various, different angles to the direction of the tensile force applied and the slits in a particular layer are not positioned directly over the slits of an adjacent layer so that when the filter is expanded, the openings formed therein form tortuous paths through the filter (Ptak, [0023]-[0025], [0029]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the filter media of Pontius such that the sheet layers are pleated to form at least a first substantially planar panel having a first edge joined at a predetermined, non-parallel angle to a first edge of a second substantially planar panel.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to increase the surface area of the filter media while allowing air to flow through tortuous paths through the filter with a reasonable expectation of success.
Considering claim 6
However, Pontius teaches the odor absorption filter media may be combined with a particulate filter media such as expanded aluminum (Pontius, Col. 1 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for at least one of the sheet layers to comprise aluminum.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired particulate removal with a reasonable expectation of success.
In the alternative, Pontius also teaches the sheet material may be supported by an expanded metal (Pontius, Col. 3 lines 5-15).  Pontius teaches expanded aluminum (i.e., metal) is a suitable material for air filters ((Pontius, Col. 1 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for at least one of the sheet layers to comprise aluminum.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a support for the filter media with a reasonable expectation of success.
In a further alternative, Ptak teaches the use of expanded metal (i.e., aluminum) between the sheet layers to form a mechanical support layer (Ptak, [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for at least one of the sheet layers to comprise aluminum.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a support for the filter media with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734